      Case 1:19-cr-02032-SMJ          ECF No. 152     filed 02/24/20   PageID.642 Page 1 of 2




1                             Lorinda Meier Youngcourt
                              Trial Attorney, WA Bar 50988
                              Federal Defenders of Eastern WA & ID
2                             10 North Post, Suite 700
                              Spokane, WA 99201
3                             (509) 624-7606
                              Lorinda_Youngcourt@fd.org
4                             Counsel for James Dean Cloud


5

6                             UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF WASHINGTON

8

9

10
     UNITED STATES OF AMERICA,
11
                 Plaintiff,                           Case No. 1:19-cr-02032-SMJ-1
12
            v.                                        NOTICE OF POSITION ON CO-
                                                      DEFENDANT’S MOTION FOR
13
      JAMES DEAN CLOUD,                               CONTINUANCE OF PTC AND TRIAL
                                                      [ECF NO. 144]
14
                 Defendant.
15

16
           JAMES DEAN CLOUD, by counsel, the Federal Defender’s Office of Eastern
17
     Washington and Idaho, notifies the Court that he takes no position on co-defendant
18
     Donovan Cloud’s Motion to Continue Pretrial Conference and Trial Dates and
19
     Extend Deadlines, ECF No. 144. James Cloud acknowledges 18 U.S.C. §3161(h)(6)
20
     which allows for “A reasonable period of delay when the defendant is joined for trial
21
     JAMES CLOUD’S NOTICE OF POSITION ON MOTION TO CONTINUE - 1
      Case 1:19-cr-02032-SMJ      ECF No. 152     filed 02/24/20   PageID.643 Page 2 of 2




1    with a codefendant as to whom the time for trial has not run and no motion for

2    severance has been granted.”

3    Dated: February 24, 2020

4                                            /s/Lorinda Meier Youngcourt
                                             Lorinda Meier Youngcourt
5                                            Federal Defenders of Eastern WA & ID
                                             10 North Post, Suite 700
6                                            Spokane, WA 99201
                                             (509) 624-7606
7                                            Lorinda_Youngcourt@fd.org

8
                                     Certificate of Service
9
           I certify that on February 24, 2020, I electronically filed the foregoing with the
10
     Clerk of the Court using the CM/ECF System, which will all parties of this motion.
11
                                             /s/Lorinda Meier Youngcourt
12                                           Lorinda Meier Youngcourt
                                             Federal Defenders of Eastern WA & ID
13                                           10 North Post, Suite 700
                                             Spokane, WA 99201
14                                           (509) 624-7606
                                             Lorinda_Youngcourt@fd.org
15

16

17

18

19

20

21
     JAMES CLOUD’S NOTICE OF POSITION ON MOTION TO CONTINUE - 2
